DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 2/24/2021 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 1, 4, and 8 have been amended.
The amendments to claim 8 have overcome the objection of claim 8 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claim 1 regarding removal of biphenyl and terphenyl groups have overcome the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 4 regarding removal of biphenyl and terphenyl groups have overcome the rejection of claim 4 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 1 regarding removal of a triazinyl group have overcome the rejections of claims 1-4 and 6-10 under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Nishiura et al. (US 2012/0235134 A1, hereafter Nishiura). The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the first to second paragraphs of page 26 of the reply filed 2/24/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the Office Action of 11/24/2020 have been considered. 
Applicant argues that there is no apparent reason why the alkyl group cannot be substituted with an alkyl group; there is no apparent reason why the product cannot be accurately described as a C60 alkyl group substituted with a C60 alkyl group, which is within the scope of the claim; and the Examiner’s statements of “a C60 alkyl (R) is substituted with a C60 alkyl (Substituent)” is consistent with the claims and would be easily understood by those of ordinary skill in the art). 
Respectfully, the Examiner does not agree.
The Examiner did not state that a C60 alkyl group cannot be substituted with a C60 alkyl group for all substitutable positions. The claim is indefinite in certain conditions. 
Examiner provided reasons why substitution of the secondary substituent groups of a C1-C60 alkyl group, a C2-C60 alkenyl group, or a C2-C60 alkynyl group to the primary substituent group of the C1-C60 alkyl group, the C2-C60 alkenyl group, or the C2-C60 alkynyl group can cause indefiniteness in the certain conditions by providing three examples (Section 9-11 on pages 3-4 of the last Office Action).
To provide further explanation, when a secondary C60 alkyl substituent group is substituted to the terminal carbon of a primary C60 alkyl substituent group, the resultant substituent can be a linear C120 alkyl group (i.e. chemical formula is “-C120H241”). The linear C120 alkyl group is outside of limitations of the claim, because Applicant claims R group of “C1-C60 alkyl group” meaning that the longest backbone chain length requires to be same or less than 60 60H121”). It is unclear whether an organometallic compound comprising a ligand of Formula 2, wherein its substituent, R4 or R5 being -C120H241 meets the claim limitation, rendering this claim indefinite. 
It is noted that the indefiniteness is not limited to only one example wherein a secondary substituent group of a C60 alkyl is substituted to the terminal carbon of the primary substituent of C60. Even if a secondary substituent group of C1 (a methyl) is substituted to the terminal carbon of the primary substitution group of C60, the resultant substituent becomes a C61 alkyl group (i.e. “-C61H123”). It is unclear whether the C61 alkyl meets the claim limitation based on the same ground as outlined above.
Furthermore, this indefiniteness is not limited to only C1-C60 alkyl group. Substitution of the secondary substituent groups of C2-C60 alkenyl or C2-C60 alkynyl to the primary substituent group of a C1-C60 alkyl group, a C2-C60 alkenyl group, or a C2-C60 alkynyl group causes the same indefinite issue.
In the Applicant’s reply, Applicant did not provide any response how the resultant substituents of a C120 alkyl and a C120 alkenyl as R4 or R5 of Formula 2 of the claim 1 can be within the limitation of the claim 1.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments
Applicant argues that Oshiyama, even in view of Inoue, do not disclose, teach, or suggest a compound in which at least one of R5(s) in the number of a5 in Formula 2 is selected from groups represented by Formulae 2A to 2C as recited claim 1.
Respectfully, the Examiner does not agree.
Oshiyama does teach an organometallic compound wherein the substituent R11 which corresponds to R5 of Applicant’s Formula 2, can have structure of Applicant’s Formula 2C (carbazolyl).
Oshiyama discloses an organometallic compound having a general formula structure (formula (1) in [019]) and an exemplary compound (Compound 1-1 in [071]-[072]), respectively, as shown below.

    PNG
    media_image1.png
    292
    480
    media_image1.png
    Greyscale

In the formula (1) of Oshiyama, Z11 can be an aromatic hydrocarbon ring; R11, R12, R13 can be hydrogen, an alkyl group, and an aromatic heterocyclic group; M11 can be iridium; n can be 3 ([020]). Furthermore, Oshiyama exemplifies a carbazolyl group as the substituent R11
The only knowledge that one of ordinary skills in the art relies on from Inoue is the benefit when a carbazolyl group is substituted to the nitrogen-containing aromatic ring of the ligand of the organometallic complex ([040]).
Therefore, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama (Compound 1-1) by substituting a carbazole group at R11 position.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 33 through the second paragraph of page 34 of the reply filed 2/24/2021 regarding the rejections of claims 1-16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama/Inoue set forth in the Office Action of 11/24/2020 have been considered. 
Applicant argues that Inoue (Note: Applicant recites “Adamovich” instead of Inoue on the 3rd line from the bottom of page 33. It should be Inoue) discloses a compound having a totally different backbone than that of the presently claimed embodiments. Therefore, there is no apparent reason why a person having ordinary skill in the art would have combined the disclosure of Oshiyama and Inoue with that of Adamovich.
Respectfully, the Examiner does not agree.
As outlined above, the teaching of backbone structure, phenylpyrazole is made by Oshiyama (formula (1) in [019]). Furthermore, Oshiyama does exemplify the substituent carbazolyl group at R11 of Oshiyama’s formula (1) (corresponding to R5
The only knowledge that one of ordinary skills in the art relies on from Inoue is the benefit when a carbazolyl group is substituted to the nitrogen-containing aromatic ring of the ligand of the organometallic complex ([040]). 
In response to Applicant’s argument that the compound structure disclosed by Inoue is different, Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl group”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkyl group includes a C61-C120 alkyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkyl, but it is just called a C120 alkyl which does not meet the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image2.png
    255
    775
    media_image2.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkenyl group includes a C61-C120 alkenyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkenyl substituted with a C60 alkyl, but it is just called a C120 alkenyl which does not meet the limitation of a substituted C1-C60 alkenyl. 

    PNG
    media_image3.png
    261
    805
    media_image3.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group. If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the alkyl group 1-C60 alkyl group includes a C61-C120 alkyl group, and it is also unclear whether the alkyl group includes an alkenyl or an alkynyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkenyl, but it is just called a C120 alkenyl which does not meet the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image4.png
    262
    841
    media_image4.png
    Greyscale

For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and alkynyl groups each having 1 to 60 carbon atoms and each of which can be substituted with all the listed substituents except alkyl, alkenyl, and alkynyl groups.
Regarding claims 2-20, claims 2-20 are rejected due to the dependency from claim 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is attached to this Office Action) in view of Inoue et al. (US 2013/0088144 A1, hereafter Inoue).
Regarding claims 1-11, Oshiyama discloses an organometallic compound having a general formula structure (formula (1) in [019]) and an exemplary compound (Compound 1-1 in [071]-[072]), respectively, as shown below.

    PNG
    media_image1.png
    292
    480
    media_image1.png
    Greyscale

In the formula (1) of Oshiyama, Z11 can be an aromatic hydrocarbon ring; R11, R12, R13 can be hydrogen, an alkyl group, and an aromatic heterocyclic group; M11 can be iridium; n can be 3 ([020]).
Oshiyama further discloses an organic light-emitting device (“Example 1” in [195]-[196]; “OLED1-4” in Table 1) comprising a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer (Compound 1-1 as a dopant and CBP as a host), an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Oshiyama teaches that the organometallic compound of Oshiyama can be also used as a hole blocking layer material ([111]). Oshiyama exemplifies an organic light emitting device (“Example 19” in [301], [Table 7]), wherein the organometallic compound of Oshiyama is used in the hole blocking layer of the device.
Oshiyama further teaches that the organic light-emitting device of Oshiyama can be used to make an organic light-emitting apparatus ( “display of a mobile phone … includes a plurality of pixels” in [165]-[166] and Fig. 1; “schematic diagram of pixels” in [175]-[177] and Fig. 3), 
The substituent R12 of the Compound 1-1 of Oshiyama is not same as that of the Applicant’s exemplified compounds of claim 11.
Oshiyama teaches that R11, R12 and R13 can be independently a methyl group and a carbazolyl group ([046]). Furthermore, Oshiyama exemplifies a methyl group as a possible substituent of R12 position ([046]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama as modified by Inoue by substituting a methyl group at R12 position, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The methyl group is a known substituent at the R12 position at the time the invention was effectively filed; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures and materials to be used to make an organic light-emitting device.
The resultant compound does not comprise a structure meeting the limitations of Formula 2C.
Inoue teaches that an Ir-based organometallic complex wherein a carbazole group is bonded to the nitrogen-containing aromatic ring of the ligand of the organometallic complex 
Furthermore, Oshiyama exemplifies a carbazolyl group as a possible substituent of R11 position ([046]).
Oshiyama and Inoue are analogous in the field of organic light-emitting devices having Ir-based organometallic complexes.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama (Compound 1-1) by substituting a carbazole group at R11 position, as taught by Inoue.
The motivation of doing so would provide the organometallic compound with electrical stability as an organic light-emitting device material, based on teaching of Inoue.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula I of claim 1.

    PNG
    media_image5.png
    283
    613
    media_image5.png
    Greyscale
, 
Wherein M is a transition metal (iridium); L1 is Formula 2; n1 is 3; L2 is not selected; n2 is 0; the sum of n1 and n2 is 3; X1 is N; X2 is C; ring A1 is a C4-C60 carbocyclic group (phenyl); R4 and R5 are each independently Formula 2C, hydrogen, and an unsubstituted C1-C60 alkyl group (methyl); L11 is a single bond; Q41 to Q43 are the same as described in connection with R4 (unsubstituted C6-C60 aryl groups); two groups selected from Q41 to Q43 in Formula 2C are optionally linked to form an unsubstituted C1-C60 heterocyclic group (carbazole); a11 and b11 are 1; a4 is 4; a5 is 3; at least one of R5 in the number of a5 is selected Formula 2C, meeting all the limitations of claim 1.
The modification of Compound 1-1 of Oshiyama to the organometallic compound of Oshiyama as modified by Inoue also results in the organic light-emitting device of Oshiyama.
The organic light-emitting device of Oshiyama as modified by Inoue comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
The organometallic compound of Oshiyama as modified by Inoue, wherein M in Formula 1 is iridium, and the sum of n1 and n2 is 3, meeting all the limitations of claim 2.
The organometallic compound of Oshiyama as modified by Inoue, wherein ring A1 in Formula 2 is a benzene group, meeting all the limitations of claim 3.
The organometallic compound of Oshiyama as modified by Inoue, wherein R4 and R5 in Formula 2 are each independently selected from: groups of Formula 2C, hydrogen, and a C1-C20 alkyl group (methyl), meeting all the limitations of claim 4
The organometallic compound of Oshiyama as modified by Inoue, wherein *-N(Q41)(Q42) in Formula 2C is represented by Formula 2C(1): wherein in Formula 2C(1), X41 is a single bond; Q44 to Q47 are same as described in connection with Q41 (Q46 and Q47 are hydrogen), meeting all the limitations of claim 5.
The organometallic compound of Oshiyama as modified by Inoue, wherein L1 is selected from the ligand of Formula 2-2, wherein ring A1 is a C4-C60 carbocyclic group (phenyl); R4 is each independently hydrogen; a4 is 4; R1 to R3 are the same as described in connection with R5 in claim 1 (R1 and R2 are an unsubstituted C1-C60 alkyl group (methyl), and R3 is Formula 2C); and ii) at least one selected from R1 to R3 in Formula 2-2 are each independently selected from groups represented by Formulae 2A to 2C (R3 is Formula 2C), meeting all the limitations of claim 6.
The organometallic compound of Oshiyama as modified by Inoue, wherein R3 in Formula 2-2 is Formula 2C, meeting all the limitations of claim 7.
The organometallic compound of Oshiyama as modified by Inoue, wherein a moiety represented by 
    PNG
    media_image6.png
    143
    103
    media_image6.png
    Greyscale
 in Formula 2 is selected Formula 2(1), wherein R4 is the same as described in claim 1 (R4 is hydrogen), and a44 is 4, meeting all the limitations of claim 8.
The organometallic compound of Oshiyama as modified by Inoue reads on all the limitations of claim 1, as outlined above.
The organometallic compound of Oshiyama as modified by Inoue, wherein L2 is not present because n2 is 0. Neither claim 1 nor claims 9-10 require n2 to be a non-zero number. 2 is not present. The limitation of claims 9-10 met in the case that n2 is 0. Therefore, the compound of Oshiyama as modified by Inoue reads on all the limitations of claims 9-10.
The organometallic compound of Oshiyama as modified by Inoue, wherein the organometallic compound is selected from Compound 106, meeting all the limitations of claim 11.
Regarding claims 12 and 16, the organometallic compound of Oshiyama as modified by Inoue reads on all the limitations of claim 1 as outlined above.
The organometallic compound of Oshiyama as modified by Inoue reads on the claim limitation above but fails to teach that the compound emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less (claim 12); and the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer (claim 16).
It is reasonable to presume that the organometallic compound of Oshiyama as modified by Inoue emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([124]) discloses that the organometallic compound represented by Formula 1 may emit blue light having an emission wavelength of about 440 nm to about 495 nm.
The instant specification ([125]) further discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The organometallic compound of Oshiyama as modified by Inoue has identical structure as the Applicant’s exemplified Compound 1 of claim 11 and meet the limitation of Applicant’s Formula 1, as outlined above.
Furthermore, the instant specification exemplifies an organic light-emitting device (“Example 1” in Table 2 of page 94-95) comprising the compound represented by Applicant’s Formula 1 (Compound 6) emits blue light having an emission wavelength of 453 nm. 
The only difference between the organometallic compound of Oshiyama (Applicant’s Compound 1) and the Applicant’s exemplified Compound 6 are substituent groups of R5. The methyl and phenyl substituents are listed as equivalent structures in the substituent variable definitions of Formula 1.
Therefore, the organometallic compound of Oshiyama as modified by Inoue emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer, meeting all the limitations of claims 12 and 16
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13-15 and 19, the organometallic compound of Oshiyama as modified by Inoue reads on all the limitations of claim 1, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode), wherein the hole transport region, the emission layer, and the electron transport region are an organic layer, meeting all the limitations of claim 13-15.
The hole transport region comprises a-NPD (See the structure in [194] of Oshiyama) which is an arylamine-containing compound, meeting all the limitations of claim 19.
Regarding claim 18, the organometallic compound of Oshiyama as modified by Inoue reads on all the limitations of claim 1, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and 
Oshiyama does not exemplify an organic light-emitting device meeting the limitation of claim 18.
However, Oshiyama teaches that the organometallic compound of Oshiyama can be also used as a hole blocking layer material ([111]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Inoue by substituting the hole blocking layer material of BCP as the organometallic compound of Oshiyama as modified by Inoue as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole blocking layer material of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue as a dopant and CBP as a host, an electron transport region (the organometallic compound of Oshiyama as modified by Inoue as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode), meeting all the limitations of claim 18
Regarding claim 20, the organometallic compound of Oshiyama as modified by Inoue reads on all the limitations of claim 1, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Oshiyama does not exemplify an organic light-emitting apparatus meeting the limitation of claim 20.
However, Oshiyama teaches that the organic light-emitting device of Oshiyama can be used to make an organic light-emitting apparatus ( “display of a mobile phone … includes a plurality of pixels” in [165]-[166] and Fig. 1; “schematic diagram of pixels” in [175]-[177] and Fig. 3), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 3) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Inoue by substituting the organic light-emitting device (“organic EL element” in Fig. 3) of the organic light-emitting apparatus of Oshiyama with the organic light-emitting device of Oshiyama as modified by Inoue, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the 
The resultant apparatus comprises the organic light-emitting device of Oshiyama as modified by Inoue; and a thin film transistor; wherein the thin film transistor comprises a source electrode and a drain electrode, and the first electrode of the organic-light emitting device is electrically coupled to at least one selected from the source electrode and the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is attached to this Office Action) in view of Inoue et al. (US 2013/0088144 A1, hereafter Inoue), as applied to claims 1-16 and 18-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1, hereafter Adamovich).
Regarding claim 17, the organometallic compound of Oshiyama as modified by Inoue reads on all the limitations of claim 1, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue reads on all the limitations of claim 13, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an 
Applicant claims a metal-assisted delayed fluorescent dopant; however, the instant specification does not provide details such as structural or compositional information to define what the metal-assisted delayed fluorescent dopant is. Therefore, the examiner interprets the metal-assisted delayed fluorescent dopant to be a material which has both properties of 1) emitting delayed fluorescence and 2) assisting the other dopant (i.e. optically, electrically, and/or energetically).
The organometallic compound of Oshiyama as modified by Inoue is a delayed fluorescent material, as outlined in claim 16. Therefore, the only limitation to read on claim 17 is to show that the compound of Oshiyama as modified by Inoue assists the other dopant in the organic light-emitting device having an additional dopant which is different from the compound of Oshiyama as modified by Inoue.
The organic light-emitting device of Oshiyama as modified by Inoue does not have two dopants in the emission layer.
However, Oshiyama teaches that the emission layer of the organic light-emitting device can have a plurality of light emitting dopants ([186]-[187]).
Adamovich teaches that the emission layer of an organic light-emitting device comprises an assistant dopant (“first compound”), an emissive dopant (“second compound”), and a host ([015]).
Adamovich further teaches that the assistant dopant (“non-emissive dopant”) with a HOMO level between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the assistant dopant has LUMO level between the LUMO level of the host and the LUMO level of the emissive dopant ([025]). This improves charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer ([086]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Inoue by incorporating an emissive dopant such that the HOMO level of the organometallic compound of Oshiyama as modified by Inoue is between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the LUMO level of the organometallic compound is between the LUMO level of the host the LUMO level of the emissive dopant as taught by Adamovich.
The motivation of doing so would provide the organic light-emitting device with improved charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer, as taught by Adamovich
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, one of ordinary skill in the art would know to use the host materials and dopants as they were intended, which in this case is improving the charge interactions within the emissive layer, improving overall efficiency of the organic light emitting device based on the teaching of Adamovich. 
The resultant device comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue as an assistant dopant, an emissive dopant, and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Therefore, the organometallic compound of Oshiyama as modified by Inoue assists the other dopant and acts as a metal-assisted delayed fluorescent dopant
Alternatively the organic light-emitting device of Oshiyama as modified by Inoue, wherein the emission layer comprises a dopant that is different from the at least one organometallic compound (the compound of Oshiyama as modified by Inoue), and the at least one of the organometallic compound acts as a metal-assisted delayed fluorescent dopant, meeting all the limitations of claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786